Citation Nr: 1532370	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-15 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for chronic residuals of Legionnaires' disease, to include claimed fatigue and muscle weakness.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1946 to December 1947 and from January 1950 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2014, the Board remanded the claim for an examination or, in the alternative, for a medical opinion regarding whether the Veteran had an additional disability stemming from treatment provided at the Brecksville VA Medical Center (VAMC) in 2006.  The Board also sought VA treatment records from November 2013.  An opinion was provided in April 2015.  This opinion was detailed and it did demonstrate a review of the entirety of the record.  However, the Veteran's representative took issue with the fact that the opinion was provided by a podiatrist and the Board finds that all the information sought by the Board was not provided.  In addition, no medical records more recent than November 2013 appear in the electronic claims file.  As such, although the Board regrets additional delay, another remand is necessary to attempt to obtain the medical information necessary to make a final decision on the claim without prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required






REMAND

Reason for Remand: To obtain an addendum medical opinion from an infectious disease specialist or internist and to update the electronic claims file with all VA treatment records from November 2013 to the present.

For purposes of VA compensation under 38 U.S.C.A. § 1151, the Veteran must establish that he sustained additional disability caused by hospital care, medical or surgical treatment, or examination furnished by VA, and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or that the proximate cause of the disability was an event not reasonably foreseeable.

The Veteran contends that he contracted Legionnaires' disease as a result of using the pool and shower facilities at Brecksville VA Medical Center in July 2006 for hydrotherapy and that he continues to suffer from residuals of the disease, to include chronic fatigue and muscle weakness.  

The record reflects that Legionnaires' was discovered after hospitalization between August 20, 2006 and September 12, 2006 for treatment for bilateral pneumonia.  A VA treatment record dated September 15, 2006, three days after the Veteran was discharged from the hospital, indicated an abnormal urine test showing Legionella antigen positive.  The treatment record indicated the Veteran was screened because it had been recently discovered that the shower area at the Brecksville VAMC was contaminated by Legionella prior to his hospitalization. The treatment provider opined that the treatment of the Veteran's pneumonia had been adequate, but noted that sometimes there were relapses and the Veteran had not been given the acceptable duration of treatment pursuant to "current guidelines".  Based on such conclusion,  the treatment provider prescribed an additional 10 days of medication.

The Veteran filed a claim for benefits in August 2007.  In August 2008, he underwent a VA examination.  An examiner discussed the onset of Legionnaires' disease and her opinion that the antibiotics given were appropriate.  It was noted that his Legionnaires' resolved.  The examiner indicated that 75 percent of individuals with Legionnaires' experience fatigue and that the Veteran "did have significant fatigue after the hospital stay."

The evidence of record suggests that the Veteran's Legionnaire's did resolve; however, it is also clear that the Veteran did not have Legionnaire's prior to treatment in a facility where Legionella antigen positive was found in a place in the facility where the Veteran obtained hydrotherapy.

In the December 2014 remand, the Board requested a review of the medical records in order to facilitate and identify any and all residual disabilities associated with Legionnaires' disease and that if the disability had resolved, to specify the duration of the disability to the extent possible.

In April 2015, a medical practitioner reviewed the record and determined that the "clinical timeline of events and the medical staff's immediate and appropriate response to new and material clinical information stands as the foundation for the 'best practice' of medicine.'"  The practitioner opined that the treatment given for the cardiac condition the Veteran suffered from at the time, for Legionnaires' and for pneumonia was not the proximate cause of an additional disability.  The practitioner reviewed the medical evidence around the time of the Veteran's diagnosis of pneumonia and indicated that the use of Zosyn as part of the treatment was in accordance with the best practice of medicine at the time of admission.  The practitioner noted the positive urine test for legionella antigen on September 15, 2006 and the treatment with "patch" therapy of an additional 10 days of Ciprofloxan to reduce a likelihood of relapse.  She indicated that the "early recognition and additional 10 day treatment for Legionella was appropriate and sufficient for the prevention of relapsing infection."  The practitioner reviewed monthly progress notes from the Veteran's visits to podiatry, cardiology, dermatology and nursing.  She summarized the Veteran's "general health status" with references to specific treatment notes spanning from November 2006 to March 2015.  The practitioner concluded that the progress notes strongly indicate stable lung, musculoskeletal and cardiac function and, as such, it is less likely than not that the Veteran had long-standing residuals of Legionnaires' disease.  
The practitioner noted an infectious disease e-consult dated September 19, 2014.  This record does not appear in the record before the Board.  In this note, it appeared that the doctor reviewed the "limited information provided" and indicated he did not believe there is a 50 percent or more chance that the veteran contracted Legionnaires' disease from the Brecksville Medical Center VA pool "unless there was an outbreak of this disease reported from this institution affecting other patients/personnel at the same time."  The doctor also noted that his impression was that "fatigue, generalized weakness and myalgias are not because of Legionnaires' pneumonia diagnosed and treated in 2006."  The doctor explained that Legionnaires' pneumonia is a pneumonia that responds to therapy well, if diagnosed and treated appropriately."  The doctor indicated it does not cause long term complications or chronic residual problems.

The Board finds that remand is necessary to associate all records for consideration by the Board, to include the September 19, 2014 treatment note by the infectious disease doctor.  It is clear that the doctor did not have the entire record for review and it is clear that the Veteran's representative is concerned that the April 2015 opinion was not provided by a specialist in infectious disease.

As of this time, there is no opinion of record based on review of all of the evidence as to whether it is at least as likely as not that the Veteran contracted Legionnaires' disease as a result of his usage of the VAMC pool and shower facilities in July 2006 given evidence that the area had been infected with the Legionella bacteria prior to the Veteran's hospitalization.  In addition, there is no opinion as to whether if the Veteran did contract Legionnaires' from using the pool and shower facilities at the VAMC how long that additional disability lasted prior to resolution.

The Board finds that the VA should update the claims file with all records from November 2013 to the present and obtain a medical opinion from an infectious disease specialist or internist regarding the specific questions addressed in the remand directives below.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate all VA treatment records from November 2013 to the present with the electronic claims file.

2.  The RO should allow access to the electronic claims file, to include the most recent treatment records, to an infectious disease specialist or internist in order to obtain an opinion as to the following based on a review of the entirety of the record:

(a)  Whether there is a 50 percent or greater probability that the Veteran contracted Legionnaires' disease as a result of his usage of the Brecksville VA Medical Center's pool and shower facilities for hydrotherapy in July 2006 or is otherwise related to VA medical care given evidence of record that the Veteran was screened because it had been recently discovered that the shower area was contaminated by Legionella antigen. 

(b) If so, the specialist should opine as to whether such contraction of Legionnaires' disease was due to VA's negligence, carelessness, lack of proper skill, error in judgement or other similar instance of fault.

(c) If (b) is answered in the negative, the specialist should additionally opine as to whether the Veteran's contraction of Legionnaires' disease was a reasonably foreseeable consequence of his usage of the Brecksville VAMC's pool/shower facilities.

(d) Evidence suggests that the disability resolved; however, the examiner should identify any chronic residuals that occurred after contraction of Legionnaires', to include claimed fatigue/generalized muscle weakness.

If the disability has resolved, the examiner should specify the duration of the additional disability resulting from the VA medical care to the extent possible.

The specialist must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  

If the specialist cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The RO should review the medical opinion to ensure that it is adequate and complies with the Board's remand directives.  In the event the RO finds inadequacies in the opinion/s rendered, an addendum opinion should be sought.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Once the necessary additional development is completed, the RO should review the claims file and readjudicate the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of Legionnaires' disease.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






